     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 1 of 8 Page ID #:1




 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Sabtecha More
 7

 8
                           UNITED STATES DISTRICT COURT

 9          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11                                           CASE NO. 5:21-cv-00278
12
     Sabtecha More,
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
     Capital One Bank USA, N.A.                  Collection Practices Act
16                                            2. Violation of the Telephone Consumer
                                                 Protection Act
17
                         Defendant.

18

19         COMES NOW Plaintiff Sabtecha More, an individual, based on information
20   and belief, to allege as follows:
21                                    INTRODUCTION
22      1. This is an action for damages brought by an individual consumer for
23   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
24   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
25   from engaging in abusive, deceptive, and unfair practices and violation of the
26   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
27   which prohibits the use of automated dialing equipment when making calls to
28   consumers.
                                               1
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 2 of 8 Page ID #:2




 1      2. Plaintiff brings this action against Defendant Capital One Bank USA, N.A.
 2   (hereinafter “Defendant” or “Capital One”) for its abusive and outrageous conduct
 3   in connection with debt collection activity.
 4      3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
 5   following findings and purpose in creating the Rosenthal Act:
 6
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
 7         Unfair or deceptive collection practices undermine the public
 8         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
 9

10          (2) There is need to ensure that debt collectors and debtors exercise
11
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
12

13          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
14
            debts and to require debtors to act fairly in entering into and honoring
15          such debts, as specified in this title.
16
        4. While many violations are described below with specificity, this Complaint
17
     alleges violations of the statutes cited in their entirety.
18
        5. The TCPA was designed to prevent calls like the ones described herein, and
19
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
20
     intended to give consumers a choice as to how corporate entities may contact them
21
     and to prevent the nuisance associated with automated or prerecorded calls.
22
                                 JURISDICTION & VENUE
23
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
24
     U.S.C. § 227.
25
        7. This venue is proper pursuant to 28 U.S.C. §1391(b).
26
         8. Plaintiff is a citizen of the State of California and resides within this judicial
27
     district.
28

                                                  2
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 3 of 8 Page ID #:3




 1      9. Defendant is a nationwide lender that does business throughout the United
 2   States, including California.
 3                             GENERAL ALLEGATIONS
 4      10. Plaintiff Sabtecha More (hereinafter “Plaintiff”) is an individual residing in
 5   the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
 6      11. At all relevant times herein, Capital One was a company engaged, by the use
 7   of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
 8   a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
 9      12. At all relevant times, Defendant acted as a “debt collector” within the
10   meaning of Cal. Civ. Code §1788.2(c)
11      13. Plaintiff opened an unsecured credit account with Defendant in 2014.
12      14. The account Plaintiff opened with Defendant was primarily for personal,
13   family or household purposes and is therefore a “debt” as that terms is defined by
14   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
15      15. Defendant has been attempting to collect on a debt that originated from
16   monetary credit that was extended primarily for personal, family, or household
17   purposes, and was therefore a “consumer credit transaction” within the meaning of
18   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
19      16. Because Plaintiff, a natural person allegedly obligated to pay money to
20   Defendant rising from what Plaintiff is informed and believes was a consumer credit
21   transaction, the money allegedly owed was a “consumer debt” within the meaning
22   of California Civil Code § 1788.2(f) of the Rosenthal Act.
23      17. Plaintiff is informed and believes that Defendant is one who regularly
24   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
25   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
26   Act, and thereby engages in “debt collection” within the meaning of the California
27   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
28   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
                                                3
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 4 of 8 Page ID #:4




 1      18. Plaintiff’s account was an unsecured credit account and Plaintiff began
 2   making payments on the card shortly after it was opened.
 3      19. Plaintiff was making payments on the account for several years before She
 4   became financially unable to keep up with the monthly payments.
 5      20. Defendant began contacting Plaintiff in approximately July of 2020 to
 6   inquire about the status of the account and to collect on the payments that were no
 7   longer being made.
 8      21. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
 9   seek some type of financial relief.
10      22. Counsel for Plaintiff sent Defendant a letter confirming representation of
11   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
12   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
13      23. The contents of the letter also informed Defendant that Plaintiff was
14   withdrawing her consent to be contacted on her cellular telephone.
15      24. Counsel for Plaintiff sent the letter of representation via certified mail to
16   Defendant on August 1, 2020.
17      25. Defendant received and processed the certified letter on August 7, 2020
18      26. Plaintiff informed Defendant that she was revoking her consent to be called
19   on her cellular telephone in August of 2020.
20      27. Defendant continued to contact Plaintiff even after receiving the August 1,
21   2020 letter of representation and revocation of consent.
22      28. Defendant, despite receiving notice from Plaintiff, continued to contact
23   Plaintiff through phone calls to Plaintiff’s cellular telephone.
24      29. Defendant would sometimes call Plaintiff numerous times each day
25   demanding payment on the account.
26      30. Defendant would use an automatic dialing machine when placing the calls to
27   Plaintiff.
28

                                                 4
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 5 of 8 Page ID #:5




 1      31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
 2   to Defendant despite Defendant being notified that Plaintiff had retained counsel to
 3   deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
 4   to be contacted on her cellular telephone.
 5      32. Defendant’s calls were frequent in nature and continued despite receiving
 6   written confirmation that Plaintiff was represented by an attorney and that all calls
 7   to Plaintiff’s cellular telephone were to stop.
 8      33. Despite receiving written notice regarding Plaintiff’s representation by
 9   counsel and revocation of her consent to be contacted on her cellular telephone
10   Defendant continued to call and contact Plaintiff daily regarding her account with
11   Defendant.
12

13
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
14                            (Cal. Civ. Code §§ 1788-1788.32)
15                             (Against Defendant Capital One)
16
        34. Plaintiff realleges and incorporates herein the allegation in each and every
17
     paragraph above as though fully set forth herein.
18
        35. Plaintiff provided written notice that she was represented by sending
19
     Defendant a letter with the name, address, and contact information of her attorney
20
     and informed Defendant that she was represented.
21
        36. Defendant continued to call and attempt to make contact with Plaintiff
22
     despite receiving notice of representation and being informed that Plaintiff had
23
     retained counsel in an effort to deal with the debt that was owed to Defendant.
24
        37. The calls and communications made by Defendant to Plaintiff were not
25
     related to statements of Plaintiff’s account and were attempts to collect a debt.
26
        38. To date Plaintiff has received over sixteen calls and from Defendant after
27
     Defendant was made aware that Plaintiff was represented by an attorney.
28

                                                  5
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 6 of 8 Page ID #:6




 1      39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
 2   receiving noticed that Plaintiff had retained an attorney.
 3
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
 4                           (Cal. Civ. Code §§ 1788-1788.32)
 5                            (Against Defendant Capital One)
 6
        40. Plaintiff realleges and incorporates herein the allegation in each and every
 7
     paragraph above as though fully set forth herein.
 8
        41. Capital One placed over 16 calls to Plaintiff.
 9
        42. Plaintiff was contacted multiple times per day by Capital One
10
        43. Capital One violated Cal. Civ. Code §1788.11 by calling Plaintiff over 16
11
     times over a two-week period in a deliberate attempt to call Plaintiff repeatedly and
12
     annoy Plaintiff.
13
                               THIRD CAUSE OF ACTION
14                               (Violation of the TCPA)
15
                                      (47 USC § 227)
                              (Against Defendant Capital One)
16

17      44. Plaintiff realleges and incorporates herein the allegation in each and every
18   paragraph above as though fully set forth herein.
19      45. Defendant was informed that Plaintiff revoked her consent to be contacted by
20   Defendant in August of 2020.
21      46. Defendant called Plaintiff numerous times since Plaintiff withdrew her
22   consent to be contacted by an automatic dialing machine.
23      47. Defendant would contact Plaintiff nearly daily regarding payment on the
24   accounts.
25      48. Defendant placed the above cited calls using an artificial or prerecorded voice
26   to deliver the collection messages without Plaintiff’s prior express consent.
27

28

                                               6
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 7 of 8 Page ID #:7




 1      49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
 2   dialing system” as defined by 47 U.S.C. §227(a)(1).
 3      50. These calls were made to Plaintiff’s cellular telephone and were not calls for
 4   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
 5      51. Plaintiff expressly revoked any consent that may have previously been given
 6   to Defendant to be contacted by an automatic dialing machine in April of 2020.
 7      52. Overall Plaintiff was contacted on at least 16 (sixteen) separate occasions by
 8   Defendant on his cellular phone despite informing Defendant that she was revoking
 9   any consent to be contacted on her cellular telephone.
10      53. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
11   §227(b)(1)(A)(iii).
12                               PRAYER FOR RELIEF
13   WHEREFORE, Plaintiff prays for judgment as follows:
14            a. An award of actual damages pursuant to California Civil Code
15                §1788.30(a), as will be proven at trial, which are cumulative and in
16                addition to all other remedies provided for in any other cause of action
17                pursuant to California Civil Code §1788.32,
18            b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
19                §1788.30(b), which are cumulative and in addition to all other remedies
20                provided for in California Civil Code §1788.32,
21            c. An award of costs of litigation and reasonable attorney’s fees pursuant
22                to Cal. Civ. Code §1788.30(c),
23            d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
24                §227(b)(3)(C) for each and every violation, and
25            e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
26                conduct in the future.
27
                                            Gale, Angelo, Johnson, & Pruett, P.C.
28

                                              7
     Case 5:21-cv-00278-JGB-SHK Document 1 Filed 02/18/21 Page 8 of 8 Page ID #:8




 1
     Dated: February 18, 2021               By:    /s/ Joe Angelo
                                                   Joe Angelo
 2                                                 Elliot Gale
 3                                                 Attorneys for Plaintiff
 4
                             DEMAND FOR JURY TRIAL
 5
           Plaintiff hereby demands trial of this matter by jury.
 6

 7
                                            Gale, Angelo, Johnson, & Pruett, P.C.
 8

 9
     Dated: February 18, 2021                      /s/ Joe Angelo
                                                   Joe Angelo
10                                                 Elliot Gale
11                                                 Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               8
